DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1, cancellation of Claims 6, 9, 15, and 18-19, and new Claims 20-24, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of German Patent Application Publication No. DE 102018213001.9, filed on 08/03/2018, is acknowledged.

Claim Objections
Claims 20-22 are objected to because of the following informalities:  
Claims 20 and 21 are each repeated twice, having substantially similar limitations but having dependencies on different claims.  For purposes of Office examination and clarity, Examiner is considering the Claims 20-21 dependent on Claim 2, whereas the Claims 20-21 dependent on Claims 17 and 20, respectively, have not been considered.

Claims 22 lacks proper punctuation and should read: “…overlapping and spaced from each other.”

  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 13, 16, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claim 2, the phrase “the at least one elevation a feature that is raised relative to areas of the side that are adjacent to the feature” renders the claim indefinite.  

	In regards to Claims 22 and 23, the phrases “at least one elevation and the indentations are overlapping and spaced from each other” and “no portion of the plurality of spot welds overlaps with the at least one elevation” render the claim indefinite.  It is unclear as to how the aforementioned features and limitations overlap, e.g. in width, height, etc; particularly, it is unclear as to how elevations and indentations can overlap and be spaced from each other.  
	For purposes of Office examination, the Examiner is unable to apply art to the aforementioned limitations within the claims.

	In regards to Claim 24, the phrase “plurality of indentations aligned with the plurality of spot welds” renders the claim indefinite.  It is unclear as to how the indentations and spot welds are organized with respect to each other, such as if they are aligned on a particular axis, centered under the spot welds, or overlapping with the area of the spot welds.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the phrase to mean that the area of the spot welds overlaps with the area of the indentations on a vertical axis.

In addition to the rejections set forth above, Claim 3 depends from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 10-14, 17, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication No. DE 10 2012 013 882 (Bauer) in view of German Patent Publication No. DE 3,222,766 (Dietz).
In regards to Claims 1-2, 10-14, 17, and 24, Bauer teaches an assembly containing a component fixed at another component by performing stop-welding process at multiple welding points. A set of pot or cone-shaped embossments is distributed at regular intervals over a surface of the former component that affects the latter component at the embossments, wherein contact points are provided for arrangement of the welding points such that the two components are spaced from each other by formation of a gap using the embossments, where an anti-corrosion coating i.e. cathodic dip coating, is applied in the gap between the two components (Abstract) – corresponding to a motor vehicle structural component comprising a first metal sheet and a second metal sheet placed against the first metal sheet, the first and second metal sheets joined together in some areas, wherein a gap is provided between the first and second metal sheets in the regions between the areas where the first and second metal sheets are joined together, the gap configured to receive a coating material (instant Claim 1), further comprising a plurality of spot welds that join the first and second metal sheets together (instant Claim 2), wherein the coating material is a corrosion resistant coating material (instant Claim 11), wherein the coating material is a cathodic dip painting (instant Claim 12), wherein at least one elevation is embossed in the metal sheet (instant Claim 14).  However, Bauer does not explicitly teach that at least one of the first or the second metal sheets includes at least one hole, each hole opening to the gap and configured to convey an inflow of the coating material to the gap (instant Claim 1).
In the same field of interconnected automobile parts, Dietz teaches a first constructional part being treated with a corrosion-prevented and sealing agent on the side facing away from the 

 Furthermore, it would have been obvious to one of ordinary skill in the art given the teachings regarding embossments of Bauer and the holes of Dietz to have ensured that the adjacent of the holes at least one of the two metal sheets include at least one elevation on a side of the metal sheet facing towards to opposite metal sheet, wherein at least one of the two metal sheets includes at least one elevation on a side of the metal sheet facing toward the opposite metal sheet, the at least one elevation a feature that is raised relative to areas of the side that are adjacent to the feature, the at least one elevation adjacent to the hole and spaced a distance from the plurality of spot welds. (instant Claims 2, 13, and 17), as Bauer teaches that the first component has embossments distributed over an area in the welding points, and an inverted view of the product in Figure 1 can be construed as elevations (Figure 1), which are affected by the second component, and the embossing increases the distance outside the welding points or increases the gap such that the thicker gap improves penetration of anti-corrosion paint and enables a suitable coating (Lines 183-193), and that Bauer teaches it is particularly advantageous if a dip opening or a plurality of openings distributed over the contact area are designed and arranged in such a way that the treatment agent emerges from the contact area between the two components, and after the treatment agent as solidified, the contact area is sealed from the outside and the circumferential edge or edges of the second component are additionally protected 

In regards to Claim 3, Bauer in view of Dietz teach the motor vehicle structural component according to Claim 1.  Bauer additionally teaches that the first component is fastened to the second component by means of a multiplicity 	of spot welds (Lines 181-183), and that a coating or anti-corrosion paint is applied in a gap between the first and second component, such that the first component has embossments distributed over an area in the welding points, which are affected by the second component, and the embossing increases the distance outside the welding points or increases the gap such that the thicker gap improves penetration of anti-corrosion paint and enables a suitable coating, wherein the connecting surfaces are thus advantageously further spaced apart so that they can be coated with an anti-corrosive paint by cathodic dip painting (Lines 183-193).  Although Bauer in view of Dietz does not explicitly teach that each of the spot welds are spaced from 25 to 40 mm from a directly adjacent spot weld (instant Claim 3), it would have been obvious to one of ordinary skill in the art, given the teachings of Bauer, to arrive at the limitations of the motor vehicle structural component as claimed, via optimization.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Given that Bauer teaches that the spacings of the connecting surfaces, or spot welds, are spaced such that they can be coated via cathodic dip painting, and that the thickness of the gap affects the penetration of a 

In regards to Claims 4-5, 7-8, and 20-21 Bauer in view of Dietz teach the motor vehicle structural component according to Claim 1; Dietz teaches that it is particularly advantageous if a dip opening or a plurality of openings distributed over the contact area are designed and arranged in a way that the treatment agent emerges from the contact area between the two components (Lines 96-98).  One of ordinary skill in the art would have found it obvious to have specified and optimized the hole diameter, maximum width, and location, as well as the corresponding projections as recited in instant Claims 4-5, 7-8, and Claim 20-21, respectively, in order to improve treatment agent dispersion and thus functionality of anti-corrosion.  Furthermore, and in the alternative, the limitations directed to the shape, size, and location of the holes, as in instant Claims 5, 7-8, and 20, constitute aesthetic design choices.  It is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  
Additionally, the limitation that each hole is further configured to ventilate air from the gap (Claim 4) is an intended use limitation.  It is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication No. DE 10 2012 013 882 (Bauer) in view of German Patent Publication No. DE 3,222,766 (Dietz) as applied to Claims 1-14 and 17 above, and further in view of online publication “Mechanism of corrosion protection of hot-dip aluminum-silicon coatings on steel studied by electrochemical depth profiling”, Graeve et al., Corrosion Science 76 (2013), pp. 325-336 (Graeve).
In regards to Claim 16, Bauer in view of Dietz teach the motor vehicle structural component according to Claim 1.  However, Bauer in view of Dietz does not explicitly teach that the sheets are coated with an AlSi coating.
In the same field of anticorrosive coatings for steels, Graeve teaches hot dip aluminum-silicon coatings on steel is known in the art and considered to be an anti-corrosive analog with high thermal resistivity (Introduction, Page 325).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized an AlSi dip, as taught by Graeve, as the cathodic dip coating within the assembly of Bauer in view of Dietz.  One skilled in the art would have been motivated by the desire and expectation of ensuring that the assembly produced would have strong anti-corrosive properties and thermal resistance, as taught by Graeve, in order to improve mechanical and physical properties.  Additionally, the selection of a known material based on its suitability Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 1, in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication No. DE 10 2012 013 882 (Bauer) in view of German Patent Publication No. DE 3,222,766 (Dietz) and United States Patent Application Publication No. US 2016-0046330 (Elfwing).
In regards to Claims 1-2, 10-14, and 17, Bauer teaches an assembly containing a component fixed at another component by performing stop-welding process at multiple welding points. A set of pot or cone-shaped embossments is distributed at regular intervals over a surface of the former component that affects the latter component at the embossments, wherein contact points are provided for arrangement of the welding points such that the two components are spaced from each other by formation of a gap using the embossments, where an anti-corrosion coating i.e. cathodic dip coating, is applied in the gap between the two components (Abstract) – corresponding to a motor vehicle structural component comprising a first metal sheet and a second metal sheet placed against the first metal sheet, the first and second metal sheets joined together in some areas, wherein a gap is provided between the first and second metal sheets in the regions between the areas where the first and second metal sheets are joined together, the gap configured to receive a coating material (instant Claim 1), further comprising a plurality of spot welds that join the first and second metal sheets together (instant Claim 2), wherein the coating material is a corrosion resistant coating material (instant Claim 11), wherein the coating material is a cathodic dip painting (instant Claim 12), wherein at least one elevation is embossed in the metal sheet (instant Claim 14).  However, Bauer does not explicitly teach that at least one of the 
In the same field of interconnected automobile parts, Dietz teaches a first constructional part being treated with a corrosion-prevented and sealing agent on the side facing away from the attached second constructional part, wherein the first constructional part is provided in the region of earing contact of the second construction part with at least one orifice for the overflow of treatment agent into the bearing region (Abstract), wherein the orifice or a plurality of orifices are distributed over the bearing region and arranged so that the treatment agent flows out of the bearing region and between the two constructional parts and connecting elements of the two constructional parts, especially the welding spots, are surrounded completely by the treatment agent (Abstract).  Dietz further teaches that it is known to cover motor vehicle bodies in hard-to-reach places, in particular cavities, with a protective layer which is used for corrosion protection and/or sealing, wherein the material for anti-corrosion can be applied by spraying on or flooding, with the material being introduced in excess into the cavities and the excess material running off through openings (Lines 25-34).  Dietz additionally discloses that the known procedures have a disadvantage that the treated component and other components connected to it are at risk of corrosion (Lines 46-52), and that therefore at least one opening within the first component is provided in the area of the contact area of the second component for the treatment agent to pass into the contact area (Lines 69-72).  Dietz teaches that it is particularly advantageous if a dip opening or a plurality of openings distributed over the contact area are designed and arranged in such a way that the treatment agent emerges from the contact area between the two components, and after the treatment agent as solidified, the contact area is sealed from the outside and the circumferential edge or edges of the second component are additionally protected (Lines 96-101) 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the holes or bores during the process of anti-corrosion agent application, as taught by Dietz, within the assembly of Bauer.  One skilled in the art would have been motivated by the desire and expectation of ensuring that the treatment agent fully and entirely fills the cavity of the part to be treated with anti-corrosive agent, as taught by Dietz, in order to improve mechanical properties and anti-corrosive performance. 
 Furthermore, it would have been obvious to one of ordinary skill in the art given the teachings regarding embossments of Bauer and the holes of Dietz to have ensured that the adjacent of the holes at least one of the two metal sheets include at least one elevation on a side of the metal sheet facing towards to opposite metal sheet, wherein at least one of the two metal sheets includes at least one elevation on a side of the metal sheet facing toward the opposite metal sheet, the at least one elevation a feature that is raised relative to areas of the side that are adjacent to the feature, the at least one elevation adjacent to the hole and spaced a distance from the plurality of spot welds. (instant Claims 2, 13, and 17), as Bauer teaches that the first component has embossments distributed over an area in the welding points, and an inverted view of the product in Figure 1 can be construed as elevations (Figure 1), which are affected by the second component, and the embossing increases the distance outside the welding points or increases the gap such that the thicker gap improves penetration of anti-corrosion paint and enables a suitable coating (Lines 183-193), and that Bauer teaches it is particularly advantageous 
Additionally, Elfwing teaches a structural component for a motor vehicle which component comprises first and second profiled sheet metal parts joined together by welding. The structural component can be applied in any type of vehicle comprising welded sheet metal components, such as automobiles, trucks, buses and construction equipment (¶2).  Elfwing further teaches that when manufacturing vehicle body parts it is common to assemble larger components from multiple sheet metal parts which a shaped in a press and supplied to automatic assembly and welding lines operated by robotic devices (¶3).  It would have been obvious to one of ordinary skill in the art to set the two components of Bauer to be two metal sheets, as evidenced by Elfwing, as is known in the art in order to make motor vehicle structural parts.

Claims 1-2, 10-14, 17, 20, and 24 rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication No. DE 10 2012 013 882 (Bauer) in view of United States Patent Application Publication No. US 7,150,391 (Fujimoto) and German Patent Publication No. DE 3,222,766 (Dietz).
In regards to Claims 1-2, 10-14, 17, 20, and 24, Bauer teaches an assembly containing a component fixed at another component by performing stop-welding process at multiple welding points, and a set of pot or cone-shaped embossments is distributed at regular intervals over a surface of the former component that affects the latter component at the embossments, wherein 
In the same field of welding metal sheets, United States Patent Application Publication No. US 2005/0152741 (Fujimoto) teaches a material for welding 5 having a region 11 in which welding such as laser welding or arc welding is performed, the region including indentations 5 a-1 which are produced by carrying out a first working step comprising embossing, V-bending, U-bending, L-bending, drawing, stepped drawing, or a combination of these to form a curved portion 5 a in the material being worked, and a second working step which is press working which crushes the curved portion 5 a which is formed by the first working step, wherein the indentations 5 a-1 have a protruded portion 11 a which projects from a flat surface which forms 

However, Bauer nor Fujimoto do not explicitly teach that at least one of the first or the second metal sheets includes at least one hole, each hole opening to the gap and configured to convey an inflow of the coating material to the gap (instant Claims 1 and 24).
In the same field of interconnected automobile parts, Dietz teaches a first constructional part being treated with a corrosion-prevented and sealing agent on the side facing away from the attached second constructional part, wherein the first constructional part is provided in the region of earing contact of the second construction part with at least one orifice for the overflow of treatment agent into the bearing region (Abstract), wherein the orifice or a plurality of orifices are distributed over the bearing region and arranged so that the treatment agent flows out of the bearing region and between the two constructional parts and connecting elements of the two constructional parts, especially the welding spots, are surrounded completely by the treatment agent (Abstract).  Dietz further teaches that it is known to cover motor vehicle bodies in hard-to-reach places, in particular cavities, with a protective layer which is used for corrosion protection and/or sealing, wherein the material for anti-corrosion can be applied by spraying on or flooding, with the material being introduced in excess into the cavities and the excess material running off through openings (Lines 25-34).  Dietz additionally discloses that the known procedures have a disadvantage that the treated component and other components connected to it are at risk of corrosion (Lines 46-52), and that therefore at least one opening within the first component is 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the holes or bores during the process of anti-corrosion agent application, as taught by Dietz, within the assembly of Bauer in view of Fujimoto.  One skilled in the art would have been motivated by the desire and expectation of ensuring that the treatment agent fully and entirely fills the cavity of the part to be treated with anti-corrosive agent, as taught by Dietz, in order to improve mechanical properties and anti-corrosive performance. 
 Furthermore, it would have been obvious to one of ordinary skill in the art given the teachings regarding the projections and depressions of Bauer in view of Fujimoto and the holes of Dietz to have ensured that the adjacent of the holes at least one of the two metal sheets include at least one elevation on a side of the metal sheet facing towards to opposite metal sheet, wherein at least one of the two metal sheets includes at least one elevation on a side of the metal sheet facing toward the opposite metal sheet, the at least one elevation a feature that is raised relative to areas of the side that are adjacent to the feature, the at least one elevation adjacent to the hole 

In regards to Claim 3, Bauer in view of Dietz teach the motor vehicle structural component according to Claim 1.  Bauer additionally teaches that the first component is fastened to the second component by means of a multiplicity 	of spot welds (Lines 181-183), and that a coating or anti-corrosion paint is applied in a gap between the first and second component, such that the first component has embossments distributed over an area in the welding points, which are affected by the second component, and the embossing increases the distance outside the welding points or increases the gap such that the thicker gap improves penetration of anti-corrosion paint and enables a suitable coating, wherein the connecting surfaces are thus advantageously further spaced apart so that they can be coated with an anti-corrosive paint by cathodic dip painting (Lines 183-193).  Although Bauer in view of Dietz does not explicitly teach that each of the spot welds are spaced from 25 to 40 mm from a directly adjacent spot weld (instant Claim 3), it would have been obvious to one of ordinary skill in the art, given the In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Given that Bauer teaches that the spacings of the connecting surfaces, or spot welds, are spaced such that they can be coated via cathodic dip painting, and that the thickness of the gap affects the penetration of a suitable coating, one of ordinary skill in the art would have found it obvious to have optimized the spot weld spacings and gap width in order to improve coating of the anti-corrosive coating and performance.

In regards to Claims 4-5, 7-8, and 20-21, Bauer in view of Dietz teach the motor vehicle structural component according to Claim 1; Dietz teaches that it is particularly advantageous if a dip opening or a plurality of openings distributed over the contact area are designed and arranged in a way that the treatment agent emerges from the contact area between the two components (Lines 96-98).  One of ordinary skill in the art would have found it obvious to have specified and optimized the hole diameter, maximum width, and location, as well as the corresponding projections as recited in instant Claims 4-5, 7-8, and Claims 20-21, respectively, in order to improve treatment agent dispersion and thus functionality of anti-corrosion.  Furthermore, and in the alternative, the limitations directed to the shape, size, and location of the holes, as in instant Claims 5, 7-8, and 20, constitute aesthetic design choices.  It is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  
In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Given that Dietz teaches holes capable of allowing anti-corrosion agent to be passed through, one of ordinary skill in the art would expect that the holes would also be capable of ventilating air from the gap, as well.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, as Bauer teaches that gaps resulting in capillaries should be avoided as these may result in insufficient contaminant removal, whereas the openings of Dietz are allowing the treatment agent to reach the contact area of both components primarily through capillary action, and those would not have been obvious to one of ordinary skill in the art to have combined the two teachings (Applicant’s Arguments, Page 6).
In regards to Applicant’s arguments, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MPEP 2145.IV, and that the test 
Applicant argues about the capillary teachings in both references; however, the modification of the assembly of Bauer via Dietz is via the holes of Dietz, which as set forth in the rejections above, ensuring complete and uniform treatment of anti-corrosion properties.  The teaching regarding capillaries in Bauer is concerned with the spacing between the sheets, not the placement and utilization of the holes of Dietz.  Therefore, Applicant’s argument is not persuasive; Applicant has not provided sufficient evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed.  Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited and mapped evidence or any support otherwise.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Applicant directs arguments to amended Claims 2 and 13 (Page 6), arguing that the prior art set forth does not properly teach the invention as claimed (Page 6).
In regards to Applicant’s arguments, Examiner notes that in light of the new prior art rejections set forth above, Applicant’s arguments are rendered moot.
Therefore, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784